Opinion issued March 19, 2013.




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                          ————————————
                              NO. 01-11-00384-CV
                           ———————————
 JOHN MASON D/B/A BIG JOHN’S AUTOMOTIVE SERVICE, Appellant
                                       V.
                         LARRY HARPER, Appellee


                   On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Case No. 2009-53825



                         MEMORANDUM OPINION

      John Mason d/b/a Big John’s Automotive Service appeals the trial court’s

judgment awarding damages and attorney’s fees to Larry Harper. Harper sued

Mason, asserting Mason had violated the DTPA. After a bench trial, the trial court
rendered judgment for Harper against Mason for $7,000 in damages and $4,950 in

attorney’s fees. On appeal, Mason contends that the trial court lacked jurisdiction.

We affirm.

                                    Background

      According to Harper’s original petition,1 Harper took his car to Mason’s

repair shop and authorized Mason to replace the shock absorbers and perform an

alignment. Mason estimated the work would cost $1,000. Harper alleged that,

when he attempted to reclaim his car, Mason asserted that the repairs cost $7,000

and refused to return the car until he was paid that amount. Mason placed a

mechanic’s lien on the vehicle, eventually selling it.

      In his appellant’s brief, Mason contends that Harper authorized

approximately $7,000 in repairs but later refused to not pay for the repairs because

he was going through a divorce. Harper’s ex-wife subsequently attempted to claim

the car, showing Mason a final decree of divorce in which the trial court awarded

her the car as her separate property. When Harper’s ex-wife refused to pay for the

repairs, Mason foreclosed on the lien, selling the car to cover the cost of repairs.

      The trial court conducted a bench trial, rendering judgment in Harper’s

favor. Mason timely appealed. Mason, however, never made arrangements to pay

for the reporter’s record of the trial. After being notified by this court of his

1
      As discussed more fully below, Mason did not arrange for the filing of the
      reporter’s record in this case.
                                           2
responsibility to pay for the reporter’s record, Mason failed to do so. Accordingly,

this court notified the parties that it would consider and decide those issues that do

not require a reporter’s record. See TEX. R. APP. P. 37.3(c). Mason filed his

appellant’s brief, but still has not paid for the reporter’s record.

                                       Standing

      In three issues, Mason contends that the trial court lacked jurisdiction over

this suit because Harper did not have standing to seek damages for the car.

Specifically, Mason argues that Harper had no ownership interest in the car,

because it was awarded to his wife in the divorce proceedings.

      Standing is a component of subject-matter jurisdiction.          Scarbrough v.

Metro. Transit Auth. of Harris Cnty., 326 S.W.3d 324, 331 (Tex. App.—Houston

[1st Dist.] 2010, pet. denied) (citing Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852
S.W.2d 440, 443 (Tex. 1993)). “The general test for standing in Texas requires

that there ‘(a) shall be a real controversy between the parties, which (b) will be

actually determined by the judicial declaration sought.’” Tex. Ass’n of Bus., 852
S.W.2d at 446 (quoting Bd. of Water Eng’rs v. City of San Antonio, 283 S.W.2d
722, 724 (Tex. 1955)). Because standing relates to subject-matter jurisdiction, it

cannot be waived and may be raised for the first time on appeal. Scarbrough, 326
S.W.3d at 331 (citing Tex. Ass’n of Bus., 852 S.W.2d at 443–45). We review

standing under the same standard by which we review subject-matter

                                            3
jurisdiction—as a question of law, which we review de novo. Id. (citing Tex. Ass’n

of Bus., 852 S.W.2d at 446; Tex. Dep’t of Parks & Wildlife v. Miranda, 133
S.W.3d 217, 226 (Tex. 2004)).

      A challenge to standing is typically raised in a plea to the jurisdiction before

the trial court. Green Tree Servicing, LLC v. Woods, 288 s.w.3d 785, 790 (Tex.

App.—Houston [1st Dist.] 2012, no pet.) (citing Brown v. Todd, 53 S.W.3d 297,

305 n.3 (Tex. 2001) (holding “[b]ecause standing is a component of subject matter

jurisdiction, we consider [the plaintiff’s] standing as we would a plea to the

jurisdiction”)). Where, as here, we are considering standing for the first time on

appeal rather than reviewing a trial court’s decision on standing, we “must construe

the petition in favor of the party [who is asserting standing], and if necessary,

review the entire record to determine if any evidence supports standing.” Tex.

Ass’n of Bus., 852 S.W.2d at 446.

      In this case, we cannot review the entire record. Mason—despite notice

from this court, see TEX R. APP. P. 37.3(c)—failed to pay for the reporter’s record,

and it was never filed. “It is the burden of the appellant to bring forward a

sufficient record to show the error committed by the trial court.” Nicholson v.

Fifth Third Bank, 226 S.W.3d 581, 583 (Tex. App.—Houston [1st Dist.] 2007, no

pet.) (citing Christiansen v. Prezelski, 782 S.W.2d 842, 843 (Tex. 1990) (stating

that burden is on appellant to present sufficient record to show error requiring

                                          4
reversal)). Where there is no reporter’s record and no findings of fact, we will

presume the trial court heard sufficient evidence to make all necessary findings in

support of the judgment. Vickery v. Comm’n for Lawyer Discipline, 5 S.W.3d 241,

251 (Tex. App.—Houston [14th Dist.] 1999, pet. denied); see also Bryant v.

United Shortline, Inc. Assurance Servs. N.A., 972 S.W.2d 26, 31 (Tex. 1998)

(“When there is no reporter’s record, we indulge every presumption in favor of the

trial court’s findings.”); In re Bill Heard Chevrolet, Ltd., 209 S.W.3d 311, 317

(Tex. App.—Houston. [1st Dist.] 2006, no pet.) (citing Bryant, 972 S.W.2d at 31);

Willms v. Americas Tire Co., 190 S.W.3d 796, 803 (Tex. App.—Dallas 2006, pet.

denied) (“[W]hen an appellant fails to bring a reporter’s record, an appellate court

must presume the evidence presented was sufficient to support the trial court’s

order.”).

      Here, the trial court’s judgment states, “The court determined that it had

jurisdiction over the subject matter and the parties to this proceeding.” Mason did

not timely request findings of fact. Because there is no reporter’s record and no

findings of fact, we must presume the trial court heard evidence that supports its

finding and its judgment.2 See, e.g., Vickery, 5 S.W.3d at 251. Accordingly, we

must overrule Mason’s three issues challenging Harper’s standing.


2
      We note that Mason attached to his brief a document that he asserts is a copy of
      Harper’s final decree of divorce, awarding the car at issue to Harper’s ex-wife.
      The final decree of divorce, however, is not part of the record. We, therefore, may
                                           5
                                   Conclusion

      We affirm the trial court’s judgment.




                                              Rebeca Huddle
                                              Justice

Panel consists of Justices Keyes, Sharp, and Huddle.




      not consider it. Williams v. Chisolm, 111 S.W.3d 811, 816 n.4 (Tex. App.—
      Houston [1st Dist.] 2003, no pet.) (citing Reeves v. Houston Lighting & Power
      Co., 4 S.W.3d 374, 378 (Tex. App.—Houston [1st Dist.] 1999, pet. denied)).
                                        6